Exhibit 10.2

 

AMENDMENT OF RESTRICTED STOCK AGREEMENT

 

This amendment made October 6, 2006 between FOOT LOCKER, INC., a New York
corporation (the "Company"), and Matthew D. Serra (the "Executive").

 

WHEREAS, the Company and the Executive are parties to a Restricted Stock
Agreement dated March 22, 2006 (the "Restricted Stock Agreement") pursuant to
which the Company granted the Executive 56,500 shares of restricted stock; and

 

WHEREAS, the parties desire to amend the Restricted Stock Agreement as provided
herein.

 

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.            Section 3.3(a) of the Restricted Stock Agreement is hereby amended
to amend the last sentence (“In the event...Restricted Stock.”) of such section
to read, in its entirety, as follows:

 

“In the event that, on or after February 2, 2008, Executive, as a result of
incapacity due to physical or mental illness, is absent from his duties on a
full-time basis for more than seven and less than 181 days (the “Short-Term
Disability Period”) and during the Short-Term Disability Period Executive
retires from the Company, then any unvested portion(s) of the Restricted Stock
shall immediately vest and cease to be Restricted Stock.”

 

2.           Capitalized terms used herein that are defined in the Restricted
Stock Agreement shall have the meanings provided for in the Restricted Stock
Agreement, unless otherwise defined herein.

 

3.            All provisions of the Restricted Stock Agreement not expressly
amended hereby shall remain unmodified and unamended hereby and the entire
Restricted Stock Agreement, as amended hereby, shall continue in full force and
effect in accordance with the terms of the Restricted Stock Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
amendment on the day and year first above written.

 



 

  FOOT LOCKER, INC.      

 

By:

 /s/ Laurie Petrucci     Laurie Petrucci     Sr. Vice President – Human
Resources           /s/ Matthew D. Serra     Matthew D. Serra




 




 

 


--------------------------------------------------------------------------------